DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.

Status of Claims
Claims 1 and 3-9 were rejected in Office Action mailed on 08/07/2020.
Applicant filed a response, amended claim 1 and canceled claim 3.
Claims 1 and 4-9 are currently pending in the application. Claim 2 was previously canceled.
The merits of claims 1 and 4-9 are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the “the content of the organic particles is 1 part by mass to 20 parts by mass per 100 part by mass of the non-conductive inorganic particles.” It is not clear what is required by this limitation. Parts by mass is defined as a concentration ratio of masses solute to solvent. In other words, the parts by mass should be a ratio of organic particles and the total mass of the composition which includes the non-conductive inorganic particles and organic particles. Are organic particles contained inside the non-conductive inorganic particle? When referring to the Examples, the parts by mass of the organic particles and the nonconductive inorganic particles are listed as a “blending amounts”. Clarification or amendment to the claims is required. 

Claim Rejections - 35 USC § 103 (maintained)
Regarding claim 1, Wakizaka discloses a composition for a secondary battery functional layer (i.e., porous membrane) (paragraph [0001]) comprising:
non-conductive inorganic particles (paragraph [0004], [0078]); and
organic particles (i.e., polymer particle) (paragraph [0007], [0027-[0029])
wherein a difference in density between the non-conductive inorganic particles and the organic particles calculated by subtracting organic particles’ density from non-conductive 3 (3.95 g/cm3 – 1.04 g/cm3) (paragraph [0035], [0080]) (see below);
Inorganic particle: aluminum oxide (paragraph [0080) (known of density 3.95g/cm3 as evidenced by Perry, page 10)
Organic particle: polystyrene (styrene based polymer) (polymer particle A) (paragraph [0005], [0028], [0035]) (known density of 1.04g/cm3 as evidenced by the Handbook of Polymers, page 561)
at least a surface of the layer portion of the organic particle is made of a first polymer (i.e., polymer particle A) (paragraph [0031]), the first polymer having a glass-transition temperature of 65-150℃ (paragraph [0033]); and
a volume-average particle diameter of the organic particles of 0.04µm to 10µm (paragraph [0028]-[0029]) and a volume-average diameter of the non-conductive inorganic particles of 5nm-10µm (paragraph [0089]) which falls within the claimed limitation (e.g., organic particle 1µm and inorganic particle 1µm = organic particle is 1.0 times a volume-average particle diameter of the non-conductive inorganic particle). Further, Wakizaka discloses staying within the above particle diameters for the organic particles results in improvement of battery performance and output characteristics (paragraph [0028]-[0029]) while staying within the above particle diameters for the inorganic particle controls the dispersion rate of particles to obtain a predetermined uniform thickness of the membrane and excellent controlling properties for void are achieved (paragraph [0089]). As such, a skilled artisan would appreciate selecting from a workable range of particle diameters to include the ones claimed as these are 
It is noted that Wakizaka differ in the exact same glass transition temperature and particles diameter range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the glass transition temperature and particle diameters of Wakizaka overlap the instant claimed glass transition temperature and diameters and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Further, Wakizaka discloses the content of the organic particles is from 1 to 99 mass % (i.e., polymer particles) (paragraph [0045], [0070], [0076]-[0077]) and the inorganic particle is 5 to 95 mass %  (paragraph [0091]) which reads on the claimed content range.      
Wakizaka does not explicitly disclose the particulars of the degree of swelling of the first polymer in electrolysis solution being greater than 1 to 4 times and determined by comparison of weights of a 1cm x 1cm square sheet of the polymer having a thickness of 0.5nm before and after immersing the square sheet in the electrolysis solution at 60℃ for 72 hours. Nonetheless, such conditions or parameters would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Wakizaka teach increasing the organic particles degree of swelling in electrolysis solution results in improving the long-term cycle characteristics and internal resistance as well as power output of the battery (paragraph 
Wakizaka teaches a second polymer (i.e., polymer particle B) (paragraph [0046]-[0047]) but does not explicitly disclose the organic particle having a core and a shell that partially covers the core wherein the shell is made of the first polymer and the core is made of the second polymer. However, such characteristics are suggested in Wakizaka as the structure of the organic particle is described with the same elements as the one claimed (i.e. particle density, average diameter, glass transition). For instance, Wakizaka discloses the particle is made of a first and a second polymer (paragraph [0028]-[0031]) that is obtained through dispersion polymerization (known as a method for producing particles in a mixing batch process) in a water-based medium (paragraph [0044]) which will result in a core/shell construction when particles size, density and other elements are matched. Nonetheless, additional evidence is provided below.
	Maeda, directed to a composition for a non-aqueous secondary battery functional layer (i.e. slurry for lithium battery electrode) (title) (abstract), discloses a composition including organic particles (i.e. polymer particles) having a core-shell structure made of a first and second 
As to the particulars of the core made of the second polymer having a degree of swelling in electrolysis solution of 5 to 30 times and wherein the degree of swelling of the second polymer in electrolysis solution is determined by comparison of weights of a I cm x I cm square sheet of the second polymer having a thickness of 0.5 mm before and after immersing the square sheet in the electrolysis solution at 60°C for 72 hours, similar to the first polymer, such conditions or parameters would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Wakizaka teach increasing the organic particles degree of swelling in electrolysis solution results in improving the long-term cycle characteristics and internal resistance as well as power output of the battery (paragraph [0014], [0029]). In addition, Wakizaka discloses that having insufficient swellability results in inhibiting movement or conductivity of ions and this can be improved by adjusting the concentration of the electrolytic solution with respect to the organic particle (i.e. lower concentration of the electrolytic solution results in increased degree of swelling of the polymer particle) (paragraph 
In the alternative, Yushin, directed to battery electrode compositions (title) (abstract), teaches a composition comprising non-conductive inorganic particle (e.g., silicon) (paragraph [0030]) and organic particles having a core-shell structure (paragraph [0030]). The organic particle have a shell made of a first polymer (i.e., carbonized polymer) (paragraph [0031]) and the core is made of a second polymer (i.e., polyDVB) (paragraph [0041]). Yushin teaches the core provides expansion of the active material during insertion of metal ions and the shell provides protection surface of the active material (paragraph 0029]). As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakisaka to have the organic particles in a core-shell structure as taught by Yushin in order for the core to provide expansion of the active material during battery operation and for the shell to provide protection of the surface of the active material. 
Regarding claim 4, Wakizaka discloses the volume-average particle diameter of the non-conductive particle is 5nm to 10µm (paragraph [0089]). It is noted that Wakizaka differ in the exact particle diameter as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the particle diameter of Wakizaka overlap the instant claimed diameter and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).        
Regarding claim 5, Wakizaka discloses the volume-average particle diameter of the organic particle is 0.4µm to 10µm (abstract) (paragraph [0028]). It is noted that Wakizaka differ in the exact particle diameter as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the particle diameter of Wakizaka overlap the instant claimed diameter and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 6, Wakizaka discloses the functional layer further comprises a particulate polymer (polymer B) having a glass transition temperature of 15℃ or less (abstract) (paragraph [0029]). It is noted that Wakizaka differ in the exact same glass transition temperature range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the glass transition temperature of the particulate polymer of Wakizaka overlap the instant claimed glass transition temperature and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).        
Regarding claim 7, Wakizaka discloses the particulate polymer having an average diameter of 0.04 µm to 0.3 µm (paragraph [0029]) and the non-conductive particle having an average particle diameter of 5 nm to 10µm (paragraph [0089]) which falls within the claimed limitation. It is noted that Wakizaka differ in the exact particle diameter as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the particle diameter of Wakizaka overlap the instant claimed diameter and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 8-9, Wakazaka discloses the composition is used to form a functional layer (porous membrane) for a secondary battery (paragraph [0001]).

Response to Arguments
Applicant submission of the declaration under 37 C.F.R. filed on 11/05/2020 is acknowledge. Applicant argues against the Examiner’s position regarding the optimization/obviousness of the prior art composition to arrive at the claimed composition 
Examiner notes MPEP 716.02(d) - Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case, the claims cannot be taken to be commensurate in scope with the Examples as alleged for at least the reason that the particulars as recited in the claim with regards to the parts by mass, density, glass transition temperature, etc. is nowhere in the instant Examples shown or evaluated in the specification in a manner which would support the composition as claimed to have properties which would be desirable and/or unexpected in a manner which could give the claimed range a secondary consideration to overcome the asserted obviousness. For instance, the difference between the non-conductive inorganic particles and organic particle density of 1.5g/cm3 is nowhere in the examples. Also, the parts by mass of the non-conductive inorganic particles and organic particles are listed as a “blending amount” and the organic particle having 1 part by mass for example is nowhere in the alleged examples. The first polymer of the surface layer of the organic particles having a glass transition temperature of 50°C or more is not listed in the examples as alleged.  
In addition, applicant is reminded that the claims must be commensurate in scope with the specification and since claim 1 is completely generic to the actual materials of the 
	Applicant argues the parts by mass of Wakizaka are too broad and the claimed content is not obvious from Wakizaka. 
	Examiner respectfully disagree. At least for the reasons above, since the composition as claimed is generic to the actual materials such is not commensurate in scope with specification therefore, the unexpected results or criticality of the narrow claimed range cannot be considered in a manner which could overcome the asserted obviousness. Moreover, as described above, Wakizaka teaches if the range of the organic polymer is within that disclosed, it is possible to show high sweallability to the electrolytic solution and flexibility to the porous membrane (paragraph [0070]). Also, Wakizaka teaches if the range of the nonconductive inorganic particle is within that discloses, it is possible to obtain a porous membrane showing high thermal stability and strength (paragraph [0091]). As such, it is reasonably to expect that 
	Moreover, it is not clear what is required by the limitation “the content of the organic particles is 1 part by mass to 20 parts by mass per 100 part by mass of the non-conductive inorganic particles.” Parts by mass is defined as a concentration ratio of masses solute to solvent. In other words, the parts by mass should be a ratio of organic particles and the total mass of the composition which includes the non-conductive inorganic particles and organic particles. When referring to the Examples, the parts by mass of the organic particle and the nonconductive inorganic particle is listed as a “blending amount”. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seo et al. (U.S. Patent Application Publication 2010/0167124).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723